UNITED STATES DISTRICT COURT                                            FEB 1 8 2020
WESTERN DISTRICT OF NEW YORK

                                                                             distr\cl9^
UNITED STATES OF AMERICA,

                                                       DECISION AND ORDER
             V.

                                                        I:I8-CR-00081 EAW
DANIEL HUNT,

                    Defendant.



1.    BACKGROUND


      Defendant Daniel Hunt ("Defendant") is charged by way of a superseding

indictment returned on April 4, 2018, with possession of a firearm and ammunition by a

felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and possession of a stolen

firearm in violation of 18 U.S.C. §§ 922(j) and 924(a)(2). (Dkt. 9). The charges relate to

a semi-automatic rifle and ammunition recovered by officers employed by the Lockport

Police Department on or about September 21, 2017, during a traffic stop of a 2013 black

Chevrolet Silverado pickup truck driven by Defendant.

       All pretrial matters were referred to United States Magistrate Judge Jeremiah J.

McCarthy pursuant to 28 U.S.C. §§ 636(b)(1)(A) and (B). (Dkt. 37). On April 17, 2019,

Defendant filed a supplemental motion to suppress evidence obtained from the traffic stop.

(Dkt. 41). The Government filed papers in opposition to Defendant's motion on May 8,

2019 (Dkt. 47), and Defendant filed reply papers on May 14, 2019 (Dkt. 48). Oral

argument was held before Judge McCarthy on June 3, 2019, and he determined that a

hearing was necessary to resolve the suppression motion. (Dkt. 50).


                                          - I-
       Judge McCarthy conducted a suppression hearing on July 25, 2019, at which time

the Government presented the testimony of Lieutenant Steven Tamowski from the

Lockport Police Department and entered into evidence exhibits 2through 6. (Dkt. 58; Dkt.

60; Dkt. 65), Defendant did not present any testimony at the hearing, but he entered into

evidence exhibits I, L, M,N, and O. (Dkt. 58; Dkt. 60; Dkt. 65). The parties filed post-

hearing memoranda on October 21, 2019 (Dkt. 66 (Defendant's Memorandum); Dkt. 67

(Government's Memorandum)),and although Judge McCarthy set a deadline for the filing

ofreply memoranda(Dkt.63), only Defendant took advantage ofthat opportunity and filed

a reply memorandum on October 28,2019(Dkt.68). Oral argument was held before Judge

McCarthy on November 5, 2019, at which time he reserved decision. (Dkt. 69).

       On November 18, 2019, Judge McCarthy issued a Report and Recommendation,

recommending that Defendant's motion to suppress be granted. (Dkt. 70). Specifically,

Judge McCarthy reached the following conclusions: (1) the Government failed to

demonstrate the existence of reasonable suspicion for the traffic stop, which was based on

an alleged non-criminal violation that an individual kicked trash into a canal {id. at 5-7);

and (2)even if the stop ofthe vehicle was lawful, the Government failed to establish that

the subsequent search of the vehicle fell within the inventory search exception to the

warrant requirement or that the firearms and ammunition would have inevitably been

discovered through an inventory search {id. at 7-13).

       On December 13, 2019, the Government filed objections to the Report and

Recommendation. (Dkt. 80). The Government's objections take issue with Judge

McCarthy's conclusion that the initial traffic stop was unlawful. {Id. at 7-11). However,

                                           -2-
with respect to the appropriateness ofthe search itself, the Government no longer relies on

the inventory search exception to the warrant requirement, instead switching gears and

claiming that the search was permissible under the automobile exception, an argument that

was not raised before Judge McCarthy. {Id. at 11-12).

      Defendant filed a response on January 3, 2020 (Dkt. 82), and oral argument was

held before the undersigned on January 14,2020,at which time the Court reserved decision

and requested additional information from the parties (Dkt. 84; see footnote 1, infra). In

accordance with the schedule set by the Court, the Govemment forwarded its additional

submission on January 17,2020(Dkt. 86), and Defendant submitted a response on January

24, 2020 (Dkt. 85), at which time the matter was taken under advisement by the

undersigned.

II.   LEGAL STANDARD


       A district court reviews any specific objections to a report and recommendation on

a dispositive issue, such as a motion to suppress, under a de novo standard. Fed. R. Crim.

P. 59(b)(3); see also 28 U.S.C. § 636(b)(1)("A judge of the court shall make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made."). To trigger the de novo review standard,

objections to a report and recommendation "must be specific and clearly aimed at particular

findings in the magistrate judge's proposal." Molefe v. KLMRoyal Dutch Airlines, 602 F.

Supp. 2d 485, 487(S.D.N.Y. 2009). Moreover,"it is established law that a district judge

will not consider new arguments raised in objections to a magistrate judge's report and

recommendation that could have been raised before the magistrate but were not." United

                                           -3-
States V. Gladden, 394 F. Supp. 3d 465,480(S.D.N.Y. 2019){q\io\.\ng Hubbard v. Kelley,

752 F. Supp. 2d 311, 313(W.D.N.Y. 2009)).

III.   ANALYSIS


       The Court does not need to decide whether the initial stop of the vehicle was

justified because even if it was,' Judge McCarthy appropriately concluded that the

Government failed to demonstrate the applicability ofthe inventory search exception(Dkt.

70 at 7-13), and the Government does not contest that conclusion. While the Government

now tries to change course and rely on the automobile exception, its failure to raise that

argument before Judge McCarthy is fatal to its claim.

       Even if the Court reached the merits of the automobile exception, the motion to

suppress would still be granted. The automobile exception "permits law enforcement to

conduct a warrantless search of a readily mobile vehicle where there is probable cause to

believe that the vehicle contains contraband." United States v. Navas, 597 F.3d 492, 497



'      The Government is apparently unable to produce the ordinance that served as the
basis for the traffic stop. In its objections, the Government argued that "a violation ofthe
City of Lockport Ordinance section 115(3) is [a] violation punishable by a $250 fine or
imprisonment up to 15 days." (Dkt. 80 at 3). At oral argument before the undersigned.
Defendant's counsel suggested that he was unable to locate any such ordinance, and the
Court requested that the Government submit the ordinance. The Government agreed, but
instead submitted what appears to be a computer printout of an arrest record kept by the
Lockport Police Department for a violation of Lockport City Ordinance § 113(5), which
the Government contends was misidentified in the suppression hearing transcript as
§ 115(3). (Dkt. 86). Regardless of whether the provision is § 113(5) or § 115(3), the
Government has failed to provide the Court with a copy of the applicable ordinance.
Moreover, the Court's own research has failed to uncover a Lockport City Ordinance
designated as either § 113(5) or § 115(3), and indeed the Court's research suggests that
Chapter 113 ofthe Lockport Municipal Code was superseded by L.L. No.4-2011, adopted
on August 17, 2011 {i.e. long before the traffic stop in this case). On this basis alone, it
would likely be appropriate for the Court to conclude that the initial stop was unjustified.
                                           -4-
(2d Cir. 2010). Here, the Government argues that the automobile exception applies

because drug paraphernalia—^namely a "grinder"—^was observed by the Lockport police

officers, thus justifying the search of the vehicle. {See Dkt. 80 at 12 ("[T]he police

permissibly discovered the grinder in the vehicle which supplied them with probable cause

to believe that the vehicle contained contraband or other evidence ofa crime relating to the

grinder.")).

       However, the credible evidence in the record does not support the Government's

contention. The Court has carefully reviewed the transcript ofthe suppression hearing, and

nowhere in that transcript does Lieutenant Tamowski testify concerning observations of a

grinder, nor does he cite to that as a basis for his search. {See Dkt.65). Instead,Lieutenant

Tamowski plainly testified that he conducted an "inventory search" of the vehicle. {Id. at

78-79). Moreover, Lieutenant Tamowski specifically testified that he did not recall if any

dmgs were recovered during the search of the vehicle {id. at 134-135), and he certainly

made no mention of observing a grinder or any type of dmg paraphemalia so as to justify

the search. Likewise, there is no proof in the documentary evidence admitted during the

suppression hearing that either a grinder or dmgs were recovered from the vehicle. For

instance, the Lockport Police Department Tow Report makes no mention of dmgs or dmg

paraphemalia (or for that matter, the firearm and ammunition that serves as the basis for

the pending charges). (Gov't Ex. 6;see Dkt. 65 at 126).

       The sole basis for the Govemment's newfound argument conceming the automobile

exception is the audio and video captured by the body cameras introduced into evidence at

the suppression hearing as Govemment Exhibit 3 and Defense Exhibit I. Specifically, the

                                            -5-
Government relies upon law enforcement's statements captured by the body cameras

telling the occupants ofthe vehicle that drugs were discovered {see Dkt. 80 at 6-7, 12), as

well as a portion ofthe video where one of the police officers appears to waive an object

that he claims is a "grinder" found in the front passenger seat, and then later questions that

seat's passenger about the item {see Def. Ex. I at 11:42-11:44, 12:38-12:44). However,

these snippets from the body camera evidence fall far short ofsatisfying the Government's

burden to establish the probable cause necessary to invoke the automobile exception to a

warrantless search. See United States v. White, 298 F. Supp. 3d 451,456(E.D.N.Y. 2018)

("Once it is shown that a warrantless search was conducted,'[t]he burden then shifts to the

government to show by a preponderance of the evidence that the police had either

reasonable suspicion or probable cause to justify their actions.'" (citation omitted)).

Unsworn out-of-court statements made by law enforcement to the vehicle's occupants

captured on the body cameras—^with no corresponding evidence or sworn testimony—do

not satisfy the Government's burden, nor does a fleeting image from a video ofsome type

of object referred to as a "grinder," with no further explanation as to how or why this item

would justify a finding of probable cause.

       Thus, even if the Court agreed to consider the Government's new argument about

the automobile exception—^which it has not agreed to do—it would reject the argument

because the Govemment has wholly failed to satisfy its burden to establish that the

automobile exception applies.
IV.   CONCLUSION


      For the foregoing reasons, the Court adopts the Report and Recommendation (Dkt,

70) to the extent it granted the motion to suppress (Dkt. 41), and Defendant's motion to

suppress the evidence recovered from the warrantless search of the automobile on

September 21, 2017, is granted.

      SO ORDERED.




                                                                L
                                               ELI2ABrafA>
                                                 tfied States District Judge
Dated:       February 18,2020
             Rochester, New York




                                         -7-
